Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the Applicant’s communication filed 12/22/2021. In view of this communication and the amendments filed 12/22/2021, claims 1-20 are now pending in the application.

Response to Arguments
Applicant’s arguments, see bottom of page 7 into page 8, filed 12/22/2021, with respect to claim 11 have been fully considered and are persuasive.  The objection of claim 11 has been withdrawn. 
Applicant’s arguments, see page 9, paragraph 1-3, filed 12/22/2021, with respect to the rejections of claims 1, 2, 4, and 10 under 35 U.S.C. 102 have been fully considered and are persuasive. Independent claim 1 has been amended to include further details of the harmonics of the motor and winding distribution. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Klassen (US 2017/0047821 A1) in view of Miyata et al. (US 2009/0230806 A1, hereinafter referred to as Miyata) and Dajaku (US 2012/0001512 A1) (see claims 1, 2, 4, and 10 below).
Applicant’s arguments, see page 10, paragraph 2, filed 12/22/2021, with respect to the rejection of claim 3 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 1 has been amended to include further details of the harmonics of the motor and winding distribution. Therefore, the rejection has been 
Applicant’s arguments, see page 10, paragraph 2, filed 12/22/2021, with respect to the rejections of claims 5, 6, and 8 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 1 has been amended to include further details of the harmonics of the motor and winding distribution. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Klassen in view of Kirschbaum (US 4,463,303) and Dajaku (see claims 5, 6, and 8 below).
Applicant’s arguments, see page 10, paragraph 2, filed 12/22/2021, with respect to the rejection of claim 7 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 1 has been amended to include further details of the harmonics of the motor and winding distribution. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Klassen in view of Miyata and Dajaku (see claim 7 below).
Applicant’s arguments, see page 10, paragraph 2, filed 12/22/2021, with respect to the rejection of claim 9 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 1 has been amended to include further details of the harmonics of the motor and winding distribution. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Klassen in view of Kirschbaum and Dajaku, with extrinsic evidence of Ryuuichirou et al. (WO 2016/084219 A1, hereinafter referred to as Ryuuichirou) (see claim 9 below).

Applicant’s arguments, see page 10, paragraph 2, filed 12/22/2021, with respect to the rejections of claims 12, 13, and 14 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 12 has been amended to include further details on the harmonics of the motor and winding distribution. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Klassen in view of Kirschbaum and Dajaku (see claims 12, 13, and 14 below).
Applicant’s arguments, see page 10, paragraph 2, filed 12/22/2021, with respect to the rejection of claim 15 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 12 has been amended to include further details on the harmonics of the motor and winding distribution. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Klassen in view of Kirschbaum and Dajaku (see claim 15 below).
Applicant’s arguments, see page 10, paragraph 2, filed 12/22/2021, with respect to the rejection of claim 16 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 12 has been amended to include further details on the 
Applicant’s arguments, see page 10, paragraph 2, filed 12/22/2021, with respect to the rejection of claim 17 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 17 has been amended to include further details on the harmonics of the motor and winding distribution. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Klassen in view of Kirschbaum and Dajaku (see claim 17 below).
Applicant’s arguments, see page 10, paragraph 2, filed 12/22/2021, with respect to the rejection of claim 18 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claim 17 has been amended to include further details on the harmonics of the motor and winding distribution. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klassen in view of Kirschbaum and Dajaku (see claim 18 below).
Applicant’s arguments, see page 10, paragraph 2, filed 12/22/2021, with respect to the rejection of claim 19 under 35 U.S.C. 103 have been fully considered and are persuasive. Its independent claim 17 has been amended to include further details on the harmonics of the motor and winding distribution. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klassen in view of Kirschbaum and Dajaku, with extrinsic evidence of Ryuuichirou (see claim 19 below).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, Applicant's arguments, see page 10 second paragraph to the bottom, filed 12/22/2021, with respect to Miyata being cited have been fully considered but they are not persuasive. Applicant’s remarks state that “Miyata has been cited for the purpose of teaching that, in a radial flux electric motor each coil unit may span five teeth”, this is not the purpose of citing Miyata. Miyata is cited to teach distributed windings spanning five stator teeth and the reduction of spatial harmonics for orders of greater than the first order harmonic frequency (see claim 1 below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Miyata and Dajaku.
Regarding Claim 1, Klassen teaches an axial flux motor (¶ [0231] lines 3-5 “axial electric machine”) having reduced spatial harmonics comprising:


    PNG
    media_image1.png
    62
    326
    media_image1.png
    Greyscale

a rotor shaft (output ring 3028) coupled to the rotor (3006) and defining a rotational axis about which the rotor (3006) is configured to rotate (¶ [0454] lines 19-26 teaches an output ring 3028 and rotor 3006 comprising inner ring 3026, wherein “the output ring causes such an element to rotate relative to another element connected to fixed ring 3050”; Fig. 129 exhibits output ring 3028);

    PNG
    media_image2.png
    573
    422
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    64
    343
    media_image3.png
    Greyscale

and a stator (3002) facing the rotor (3006) and defining an axially-extending air gap therebetween (¶ [0231] lines 3-6 teaches “an axial airgap, and the carriers are in the form of discs mounted coaxially side by side”; ¶ [0008] teaches “an air gap is 

    PNG
    media_image4.png
    329
    434
    media_image4.png
    Greyscale

wherein the stator (3002) is stationary (¶ [0454] line 12 teaches “stators 3002 are fixed to housing 3014”) and comprises a plurality of electromagnetic components (EM posts 1036) defining a plurality of magnetic poles (EM posts 1036) (¶ [0226] lines 3-6 teach “the stator or rotor may have magnetic poles defined by permanent magnets or coils or both coils and permanent magnets”),

    PNG
    media_image5.png
    167
    681
    media_image5.png
    Greyscale

wherein the plurality of electromagnetic components (EM posts 1036) comprises a plurality of posts (1036), a plurality of slots (2143, 2145) (¶ [0227] lines 1-3 teaches “electromagnetic elements may comprise permanent magnets, posts (teeth), slots 
and a plurality of distributed electrically conductive windings (conductive layers 1040, 1041, 1042, 1043, 1044, 1045, 2142) (¶ [0547] line 4 teaches “distributed windings”) disposed in (¶ [0348] teaches “a conductor 2142 on a layer occupies two slots 2143, 2145”; Fig. 64 exhibits slots 2134, 2145 and conductor 2142) and spanning across nonadjacent slots of the plurality of slots (2143, 2145), wherein each of the plurality of distributed electrically conductive windings (1040-1045, 2142) has a winding pitch span of greater than or equal to about 3 to less than or equal to about 20 (¶ [0547] lines 5-8 teaches “flux has to travel at least 3 posts”, the slots are defined by the posts, therefore traveling 3 posts requires traveling 3 slots.).

    PNG
    media_image6.png
    186
    405
    media_image6.png
    Greyscale


Klassen fails to teach wherein the winding pitch span of each of the plurality of distributed electrically conductive windings is the same, and wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially 
However, Miyata teaches wherein the winding pitch span of each of the plurality of distributed electrically conductive windings is the same (¶ [0085] line 4 teaches “each coil unit may span five teeth”; Fig. 13 exhibits each coil spanning 5 teeth.) and spatial harmonics for orders of greater than the first order harmonic frequency are reduced in the axial flux motor (¶ [0089] lines 5-7 teach “reduction rate of 25% for the sixth harmonic component of electromagnetic vibrating force”).

    PNG
    media_image7.png
    168
    666
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    217
    714
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    360
    729
    media_image9.png
    Greyscale


Doing so would result in a reduction rate of the sixth harmonic component of electromagnetic vibrating force (Miyata ¶ [0089] lines 5-7).

    PNG
    media_image8.png
    217
    714
    media_image8.png
    Greyscale

Klassen in view of Miyata fails to teach wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially eliminated.
However, Dajaku teaches wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially eliminated (¶ [0119] teaches “windings per notch and the stator with different tooth widths, the success arises that the first to the fourth sub-harmonic components have practically disappeared”; Fig. 2a exhibits two windings (ex: -C1, +B1) per notch, which result in reduced or eliminated harmonics).

    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    652
    1146
    media_image11.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the axial flux motor, as taught by Klassen in view of Miyata with the number of electrically conductive windings per slot which eliminate a first to fourth order harmonic frequencies as taught by Dajaku. Doing so would reduce the losses caused by harmonic components not used in the operating wave of the electrical machine (Dajaku ¶ [0119] lines 7-10).

    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale


Regarding Claim 2, Klassen in view of Miyata and Dajaku teaches the axial flux motor of claim 1 (see claim 1 above), wherein each of the plurality of distributed electrically conductive windings has the winding pitch span that is greater than or equal to about 3 to less than or equal to about 10 (Miyata ¶ [0085] line 4 teaches “each coil unit may span five teeth”; Fig. 13 exhibits each coil spanning 5 teeth.)

    PNG
    media_image7.png
    168
    666
    media_image7.png
    Greyscale


    PNG
    media_image9.png
    360
    729
    media_image9.png
    Greyscale


Regarding Claim 3, Klassen in view of Miyata and Dajaku teaches the axial flux motor of claim 1 (see claim 1 above), wherein the winding pitch span is 5 (Miyata ¶ [0085] line 4 teaches “each coil unit may span five teeth”; Fig. 13 exhibits each coil spanning 5 teeth.)

    PNG
    media_image7.png
    168
    666
    media_image7.png
    Greyscale


    PNG
    media_image9.png
    360
    729
    media_image9.png
    Greyscale


Regarding Claim 4, Klassen in view of Miyata and Dajaku teaches the axial flux motor of claim 1 (see claim 1 above), wherein a respective slot of the plurality of slots has a maximum number of electrically conductive windings of 10 (Dajaku ¶ [0119] teaches “windings per notch and the stator with different tooth widths, the success arises that the first to the fourth sub-harmonic components have practically -C1, +B1) per notch, which result in reduced or eliminated harmonics).

    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    652
    1146
    media_image11.png
    Greyscale

Regarding Claim 7, Klassen in view of Miyata and Dajaku teaches the axial flux motor of claim 1 (see claim 1 above), wherein spatial harmonics for orders of less than or equal to the first order harmonic frequency are eliminated in the axial flux motor and spatial harmonics for orders of greater than the first order harmonic frequency are reduced by greater than or equal to about 50%.(¶ [0119] teaches “the success arises that the first to the fourth sub-harmonic components have practically disappeared”).

    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale


Regarding Claim 10, Klassen in view of Miyata and Dajaku teaches the axial flux motor of claim 1 (see claim 1 above), wherein the axial flux motor is a three-phase motor and comprises three phases of distributed electrically conductive windings (¶ [0298] lines 1-3 teaches “a three phase non-limiting exemplary stator winding construction”)

    PNG
    media_image12.png
    135
    696
    media_image12.png
    Greyscale

	and wherein a value of the number of slots per magnetic pole per phase of the axial flux motor is an integer (Dajaku Fig. 13 exhibits 6 slots in 1 magnetic pole with 3 phases. This equates to a slot/pole/phase of 6/1/3, which is equal to 1, an integer).

    PNG
    media_image13.png
    361
    752
    media_image13.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Miyata and Dajaku as applied to claims 1-4, 7, and 10 above, and further in view of Ryuuichirou.
Regarding Claim 20, Klassen in view of Miyata and Dajaku teaches the axial flux motor of claim 1 (see claim 1 above), wherein each of the plurality of distributed electrically conductive windings has a short pitch configuration (Incident application defines a ‘short pitch design’ as exhibited in Fig. 5, specification ¶ [0032]. Fig. 5 of the incident application exhibits a pitch span of 5. Therefore, Miyata teaches a short pitch span of 5 as exhibited in Fig. 13.), and wherein the winding pitch span of each of the plurality of distributed electrically conductive windings is less than a pitch of the plurality of magnetic poles defined by the plurality of electromagnetic components of the stator (it is inherent in Miyata that the pitch is ~6 degrees because (i) extrinsic evidence-- Ryuuichirou Pg. 22 line 912-- teaches “pole pitch is the value 9 obtained by dividing the number of slots 36 by the number of poles 4”; and (ii) Miyata teaches 6 slots in one pole .

    PNG
    media_image14.png
    361
    752
    media_image14.png
    Greyscale



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Miyata and Dajaku as applied to claims 1, 2, 3, 4, 7, and 10 above, and further in view of Ogawa et al. (US 20180323663 A1, hereinafter referred to as Ogawa).
Regarding Claim 11, Klassen in view of Miyata and Dajaku teaches the axial flux motor of claim 1 (see claim 1 above).
Klassen in view of Miyata and Dajaku fails to teach wherein the stator is formed from an insulated metal strip having a plurality of void regions defined therein, and wherein the insulated metal strip is coiled to form an annular shape that defines the plurality of posts and the plurality of slots, and wherein the plurality of slots of the stator are defined by the plurality of void regions in the insulated metal strip.
21) is formed from an insulated metal strip having a plurality of void regions defined therein (Ogawa ¶ [0068] line 15-16 teaches “an insulating later is arranged on each widthwise end surface of the electromagnetic steel plates”), and 

    PNG
    media_image15.png
    279
    696
    media_image15.png
    Greyscale

wherein the insulated metal strip is coiled to form an annular shape that defines the plurality of posts (212) and the plurality of slots (213) (Fig. 15 exhibits teeth 212 and slots 213 defined by tape-like electromagnetic steel plate.), and 
wherein the plurality of slots (213) of the stator (21) are defined by the plurality of void regions in the insulated metal strip (Fig. 15 exhibits void portions corresponding to slots 213 of the stator core 21.).

    PNG
    media_image16.png
    459
    665
    media_image16.png
    Greyscale


	Doing so would reduce the generation of eddy currents, thus reducing the losses in the machine (Ogawa ¶ [0068] line 17-19).

    PNG
    media_image17.png
    289
    762
    media_image17.png
    Greyscale


Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Kirschbaum and Dajaku.
Regarding Claim 1, Klassen teaches an axial flux motor (¶ [0231] lines 3-5 “axial electric machine”) having reduced spatial harmonics comprising:
a rotor (3006) comprising a plurality of magnets (3012) (¶ [0227] lines 1-2 teaches permanent magnets on rotor);

    PNG
    media_image1.png
    62
    326
    media_image1.png
    Greyscale

a rotor shaft (output ring 3028) coupled to the rotor (3006) and defining a rotational axis about which the rotor (3006) is configured to rotate (¶ [0454] lines 19-26 3028 and rotor 3006 comprising inner ring 3026, wherein “the output ring causes such an element to rotate relative to another element connected to fixed ring 3050”; Fig. 129 exhibits output ring 3028);

    PNG
    media_image2.png
    573
    422
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    64
    343
    media_image3.png
    Greyscale

and a stator (3002) facing the rotor (3006) and defining an axially-extending air gap therebetween (¶ [0231] lines 3-6 teaches “an axial airgap, and the carriers are in the form of discs mounted coaxially side by side”; ¶ [0008] teaches “an air gap is provided between the first carrier and the second carrier”; Two coaxial features with a gap between must be separate in the axial direction, therefore the gap extends axially.),

    PNG
    media_image4.png
    329
    434
    media_image4.png
    Greyscale

3002) is stationary (¶ [0454] line 12 teaches “stators 3002 are fixed to housing 3014”) and comprises a plurality of electromagnetic components (EM posts 1036) defining a plurality of magnetic poles (EM posts 1036) (¶ [0226] lines 3-6 teach “the stator or rotor may have magnetic poles defined by permanent magnets or coils or both coils and permanent magnets”),

    PNG
    media_image5.png
    167
    681
    media_image5.png
    Greyscale

wherein the plurality of electromagnetic components (EM posts 1036) comprises a plurality of posts (1036), a plurality of slots (2143, 2145) (¶ [0227] lines 1-3 teaches “electromagnetic elements may comprise permanent magnets, posts (teeth), slots defined by magnetic posts, which may be soft magnetic posts, and electrical conductors”),
and a plurality of distributed electrically conductive windings (conductive layers 1040, 1041, 1042, 1043, 1044, 1045, 2142) (¶ [0547] line 4 teaches “distributed windings”) disposed in (¶ [0348] teaches “a conductor 2142 on a layer occupies two slots 2143, 2145”; Fig. 64 exhibits slots 2134, 2145 and conductor 2142) and spanning across nonadjacent slots of the plurality of slots (2143, 2145), wherein each of the plurality of distributed electrically conductive windings (1040-1045, 2142) has a winding pitch span of greater than or equal to about 3 to less than or equal to about 20 (¶ [0547] lines 5-8 teaches “flux has to travel at least 3 posts”, the slots are defined by the posts, therefore traveling 3 posts requires traveling 3 slots.).

    PNG
    media_image6.png
    186
    405
    media_image6.png
    Greyscale

Klassen fails to teach wherein the winding pitch span of each of the plurality of distributed electrically conductive windings is the same, and wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially eliminated and spatial harmonics for orders of greater than the first order harmonic frequency are reduced in the axial flux motor.
	However, Kirschbaum teaches wherein the winding pitch span of each of the plurality of distributed electrically conductive windings is the same (Col. 3 lines 44-48 teach “each of the pole windings ideally wound [sic: would] have to have a pole span of 6.857 slots. In actuality, the span would have to be either 6 slots or 7 slots. Fig. 4 utilizes a seven slot span for the central pair of poles in each coil group and a six slot span for the flanking pair of poles.” This teaches three alternate embodiments: one with each pole winding spanning 6 slots, one with each pole winding spanning 7 slots, and a combination with central poles spanning 7 slots and flanking poles spanning 6 slots as exhibited by Fig. 4. The first two alternate embodiments teach ‘the winding pitch span of each of the plurality of distributed electrically conductive windings is the same’. The inclusion of an alternate embodiment does not alone constitute teaching away, as there is not language to discourage or discredit the use of the first two embodiments. See MPEP 2143.01 I).

    PNG
    media_image18.png
    192
    770
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    309
    1481
    media_image19.png
    Greyscale

	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to combine the axial flux motor taught by Klassen with the winding span, slot stager, and plurality of poles taught by Kirschbaum. 
Doing so would result in a distribution factor close to a perfectly sinusoidal distribution leading to smoother operation of the machine (Col. 4 lines 47-53 “close to being ideally distributed”, Fig. 5 exhibits the magnetomotive force distribution 50 compared to the eight-pole fundamental 52).

    PNG
    media_image20.png
    124
    371
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    387
    658
    media_image21.png
    Greyscale

	Klassen in view of Kirschbaum fails to teach wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially eliminated and 
However, Dajaku teaches wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially eliminated and spatial harmonics for orders of greater than the first order harmonic frequency are reduced in the axial flux motor. (¶ [0119] teaches “windings per notch and the stator with different tooth widths, the success arises that the first to the fourth sub-harmonic components have practically disappeared”; Fig. 2a exhibits two windings (ex: -C1, +B1) per notch, which result in reduced or eliminated harmonics).

    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    652
    1146
    media_image11.png
    Greyscale



    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale


	Regarding Claim 5, Klassen in view of Kirschbaum and Dajaku teaches the axial flux motor of claim 1 (see claim 1 above), wherein a slot stager is greater than or equal to about 1 and less than or equal to about 8 (Kirschbaum Col. 2 lines 55-57 teaches “each end or flanking coil of each coil group overlaps one of the end or flanking coils of the other coil group”.)

    PNG
    media_image22.png
    96
    758
    media_image22.png
    Greyscale




    PNG
    media_image23.png
    361
    764
    media_image23.png
    Greyscale


Regarding Claim 8, Klassen in view of Kirschbaum and Dajaku teaches the axial flux motor of claim 1 (see claim 1 above), wherein the plurality of slots is greater than or equal to about 12 to less than or equal to about 96 (Col. 3 lines 31-33; Fig. 4 exhibits 48 slots).

    PNG
    media_image24.png
    65
    379
    media_image24.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Kirschbaum and Dajaku as applied to claim 1, 5, 6, and 8 above, and further in view of Ryuuichirou.
extrinsic evidence-- Ryuuichirou Pg. 22 line 912-- teaches “pole pitch is the value 9 obtained by dividing the number of slots 36 by the number of poles 4”; (ii) Kirschbaum teaching 48 slots and 8 poles also teaches a pole pitch of 6.), 

    PNG
    media_image25.png
    247
    715
    media_image25.png
    Greyscale

the plurality of slots is 48 (Kirschbaum Col. 3 lines 31-33 teaches “a 48 slot stator”),

    PNG
    media_image24.png
    65
    379
    media_image24.png
    Greyscale

there are two layers of electrically conductive windings (-C1, +B1) per slot (notch 3) (Dajaku ¶ [0102] lines 1-2 teaches “a two-layered three-phase winding”), a number of electrically conductive windings (-C1, +B1) per slot (3) is 2 (Dajaku Fig. 1a exhibits two electrically conductive windings, ex: -C1, +B1, per notch 3).

    PNG
    media_image26.png
    60
    335
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    447
    426
    media_image27.png
    Greyscale

and a slot stager is 1 (Kirschbaum Col. 2 lines 55-57 teaches “each end or flanking coil of each coil group overlaps one of the end or flanking coils of the other coil group”).

    PNG
    media_image22.png
    96
    758
    media_image22.png
    Greyscale


s 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Kirschbaum and Dajaku.
Regarding Claim 12, Klassen teaches an axial flux motor (2306) (¶ 231 lines 3-5 teaches “axial electric machine”) having reduced spatial harmonics comprising: two disc-shaped rotors (mirrored half 2308, rotor 2228) (¶ [0404] line 4 teaches “the rotor comprises two somewhat mirrored halves 2308”; lines 7-8 teaches “each mirrored half 2308 is analogous to the rotor 2228 in Fig. 81”; Fig. 98 exhibits rotor halves 2308) each comprising a plurality of magnets (2230) (Fig. 81 exhibits rotor 2228, equivalent to mirrored half 2308, and permanent magnets 2230);

    PNG
    media_image28.png
    95
    343
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    389
    417
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    232
    561
    media_image30.png
    Greyscale

	a rotor shaft (2308) coupled to the two disc-shaped rotors (mirrored half 2308, rotor 2228) and defining a rotational axis about which the disc-shaped rotors are 
	a disc-shaped stator (2310, a one-piece stator) disposed between the two disc-shaped rotors (¶ [0404] line 1 teaches “one rotor on each side of a one-piece stator”; ¶ [0231] lines 5-6 teaches “carriers are in the form of discs mounted coaxially side by side”; Fig. 98 above exhibits stator 2310 between rotor halves 2308),
	wherein the disc-shaped stator (2310) is stationary (¶ [0231] lines 8-10 teaches “carrier (stator) being supported by a frame, housing (stationary relative to housing) or other element, while the other carrier (rotor) moves relative the first carrier (stator)”) and comprises a plurality of electromagnetic components defining a plurality of magnetic poles (¶ [0226] lines 3-5 teaches “the stator or rotor may have magnetic poles defined by permanent magnets or coils or both coils and permanent magnets”),

    PNG
    media_image31.png
    110
    401
    media_image31.png
    Greyscale

wherein the plurality of electromagnetic components comprises a plurality of posts (¶ [0228] lines 1-2 teaches “Electromagnetic elements may comprise permanent magnets, posts (teeth), slots defined by magnetic posts”),
	and a plurality of distributed electrically conductive windings (1040-1045) disposed in and spanning across nonadjacent slots of the plurality of slots, wherein each of the plurality of distributed electrically conductive windings (1040-1045)  has a 

    PNG
    media_image6.png
    186
    405
    media_image6.png
    Greyscale

	 a first axially-extending air gap defined between a first of the disc-shaped rotors (mirrored half 2308, rotor 2228) and the disc- shaped stator (2310) (¶ [0390] line 28 teaches “airgap between the rotor 2228 and the stator”; ¶ [0404] lines 7-8 teaches “each mirrored half 2308 is analogous to the rotor 2228 in Fig. 81”; therefore each mirrored half 2308 would also form an air gap with the stator. Two coaxial features with a gap between must be separate in the axial direction, therefore the gap extends axially);
and a second axially-extending air gap defined between a second of the disc-shaped rotors (mirrored half 2308, rotor 2228) and the disc-shaped stator (2310) (¶ [0390] line 28 teaches “airgap between the rotor 2228 and the stator”; ¶ [0404] lines 7-8 teaches “each mirrored half 2308 is analogous to the rotor 2228 in Fig. 81”; therefore each mirrored half 2308 would also form an air gap with the stator. Two coaxial features with a gap between must be separate in the axial direction, therefore the gap extends axially.)

However, Kirschbaum teaches a plurality of slots of greater than or equal to about 12 to less than or equal to about 96 (Col. 3 lines 31-33; Fig. 4 exhibits 48 slots),

    PNG
    media_image24.png
    65
    379
    media_image24.png
    Greyscale

wherein the winding pitch span of each of the plurality of distributed electrically conductive windings is the same (Col. 3 lines 44-48 teach “each of the pole windings ideally wound [sic: would] have to have a pole span of 6.857 slots. In actuality, the span would have to be either 6 slots or 7 slots. Fig. 4 utilizes a seven slot span for the central pair of poles in each coil group and a six slot span for the flanking pair of poles.” This teaches three alternate embodiments: one with each pole winding spanning 6 slots, one with each pole winding spanning 7 slots, and a combination with central poles spanning 7 slots and flanking poles spanning 6 slots as exhibited by Fig. 4. The first two alternate embodiments teach ‘the winding pitch span of each of the plurality of distributed electrically conductive windings is the same’. The inclusion of an alternate embodiment does not alone constitute teaching away, as there is not language to discourage or discredit the use of the first two embodiments. See MPEP 2143.01 I).

    PNG
    media_image18.png
    192
    770
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    309
    1481
    media_image19.png
    Greyscale

	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to combine the axial flux motor taught by Klassen with the winding span, slot stager, and plurality of poles taught by Kirschbaum. 
Doing so would result in a distribution factor close to a perfectly sinusoidal distribution leading to smoother operation of the machine (Col. 4 lines 47-53 “close to being ideally distributed”, Fig. 5 exhibits the magnetomotive force distribution 50 compared to the eight-pole fundamental 52).

    PNG
    media_image20.png
    124
    371
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    387
    658
    media_image21.png
    Greyscale

	Klassen in view of Kirschbaum fails to teach wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially eliminated and 
However, Dajaku teaches wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially eliminated and spatial harmonics for orders of greater than the first order harmonic frequency are reduced in the axial flux motor. (¶ [0119] teaches “windings per notch and the stator with different tooth widths, the success arises that the first to the fourth sub-harmonic components have practically disappeared”; Fig. 2a exhibits two windings (ex: -C1, +B1) per notch, which result in reduced or eliminated harmonics).

    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    652
    1146
    media_image11.png
    Greyscale



    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale

	
Regarding Claim 13, Klassen in view of Kirschbaum and Dajaku teaches axial flux motor of claim 12 (see claim 12 above), wherein the plurality of electromagnetic components comprises a first plurality of electromagnetic components and a second plurality of electromagnet components (¶ [0566] lines 2-3 teaches “PM carriers on both axial ends of one or more stators”), 

    PNG
    media_image32.png
    95
    348
    media_image32.png
    Greyscale

2310) comprises a first side having the first plurality of electromagnetic components (¶ [0566] lines 2-3) that faces a first rotor of the two disc-shaped rotors (mirrored half 2308, rotor 2228) (¶ [0231] lines 5-6 teaches “carriers are in the form of discs mounted coaxially”, therefore the PM carriers on the axial end of the stator will face the coaxially mounted rotor.) and defines the first air gap (¶ [0390] line 28; ¶ [0404] lines 7-8) and the disc-shaped stator (2310) comprises a second side having the second plurality of electromagnetic components (¶ [0566] lines 2-3) that faces a second rotor (¶ [0231] lines 5-6) of the two disc-shaped rotors (mirrored half 2308, rotor 2228) and defines the second air gap (¶ [0390] line 28; ¶ [0404] lines 7-8).

    PNG
    media_image33.png
    134
    343
    media_image33.png
    Greyscale

    PNG
    media_image28.png
    95
    343
    media_image28.png
    Greyscale


Regarding Claim 14, Klassen in view of Kirschbaum and Dajaku teaches the axial flux motor of claim 12 (see claim 12 above), wherein the disc-shaped stator (2310) comprises a first side that faces a first rotor of the two disc-shaped rotors (mirrored half 2308, rotor 2228) (¶ [0231] lines 5-6 teaches “carriers are in the form of discs mounted coaxially”, the axial ends of coaxial discs will face each other.) and defines the first air gap and the disc-shaped stator (2310) ((¶ [0390] line 28 teaches “airgap between the rotor 2228 and the stator”;  ¶ [0404] lines 7-8 teaches “each mirrored half 2308 is analogous to the rotor 2228 in Fig. 81”; therefore each mirrored half 2308 would also form an air gap with the stator.) comprises a second side that faces a second rotor of the two disc-shaped rotors (mirrored half 2308, rotor 2228) (¶ [0231] lines 5-6; the axial ends of coaxial discs will face each other.) and defines the second air gap (¶ [0390] line 28; ¶ [0404] lines 7-8). 

    PNG
    media_image33.png
    134
    343
    media_image33.png
    Greyscale

    PNG
    media_image28.png
    95
    343
    media_image28.png
    Greyscale


Regarding Claim 15, Klassen in view of Kirschbaum and Dajaku teaches the axial flux motor of claim 12 (see claim 12 above), wherein spatial harmonics for orders of less than or equal to the first order harmonic frequency are eliminated in the axial flux motor and spatial harmonics for orders of greater than the first order harmonic -C1, +B1) per notch, which result in reduced or eliminated harmonics).

    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    652
    1146
    media_image11.png
    Greyscale


16 is rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Kirschbaum and Dajaku as applied to claims 12-15 above, and further in view of Ryuuichirou.
Regarding Claim 16, Klassen in view of Kirschbaum and Dajaku with extrinsic evidence of Ryuuichirou teaches the axial flux motor of claim 12 (see claim 12 above), wherein the plurality of magnetic poles is 8 (Kirschbaum Col. 3 lines 31-33 teaches “eight-pole operation”), a pitch of the plurality of magnetic poles is about 6 degrees (it is inherent in Kirschbaum that the pitch is ~6 degrees, as claimed, because (i) extrinsic evidence-- Ryuuichirou Pg. 22 line 912-- teaches “pole pitch is the value 9 obtained by dividing the number of slots 36 by the number of poles 4”; (ii) Kirschbaum teaching 48 slots and 8 poles also teaches a pole pitch of 6.), 

    PNG
    media_image25.png
    247
    715
    media_image25.png
    Greyscale

the plurality of slots is 48 (Kirschbaum Col. 3 lines 31-33 teaches “a 48 slot stator”),

    PNG
    media_image24.png
    65
    379
    media_image24.png
    Greyscale

-C1, +B1) per slot (notch 3) (Dajaku ¶ [0102] lines 1-2 teaches “a two-layered three-phase winding”), a number of electrically conductive windings (-C1, +B1) per slot (3) is 2 (Dajaku Fig. 1a exhibits two electrically conductive windings, ex: -C1, +B1, per notch 3).

    PNG
    media_image26.png
    60
    335
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    447
    426
    media_image27.png
    Greyscale

and a slot stager is 1 (Kirschbaum Col. 2 lines 55-57 teaches “each end or flanking coil of each coil group overlaps one of the end or flanking coils of the other coil group”).

    PNG
    media_image22.png
    96
    758
    media_image22.png
    Greyscale


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Kirschbaum and Dajaku.
Regarding Claim 17, Klassen teaches an axial flux motor (2306) (¶ 231 lines 3-5 teaches “axial electric machine”) having reduced spatial harmonics comprising:
	two disc-shaped stators (3430) (¶ [0541] line 5 teaches “two stator pieces 3430”; ¶ [0231] lines 5-6 teaches “carriers are in the form of discs”),
	wherein each of the two disc shaped-stators (3430) comprises a plurality of electromagnetic components defining a plurality of magnetic poles (¶ [0226] lines 3-5 teaches “the stator or rotor may have magnetic poles defined by permanent magnets or coils or both coils and permanent magnets”),
	wherein the plurality of electromagnetic components comprises a plurality of posts (¶ [0228] lines 1-2 teaches “Electromagnetic elements may comprise permanent magnets, posts (teeth), slots defined by magnetic posts”),
	and a plurality of distributed electrically conductive windings (1040-1045) disposed in and spanning across nonadjacent slots of the plurality of slots, wherein each of the plurality of distributed electrically conductive windings (1040-1045)  has a winding pitch span of greater than or equal to about 3 to less than or equal to about 20 (¶ [0547] lines 4-7 teaches “Distributed windings…has to travel at least three posts”; ¶ [0228] teaches “slots defined by magnetic posts”, therefore traveling three posts is analogous to traveling three slots.);

    PNG
    media_image6.png
    186
    405
    media_image6.png
    Greyscale

	a rotor (3420) disposed between the two disc-shaped stators (3430) and comprising a plurality of magnets (3422) (¶ [0541] lines 4-5 teaches “rotor 3420 is held between two stator pieces 3430”; lines 8-9 teaches “the rotor 3420 comprises two arrays of magnets 3422”);

    PNG
    media_image34.png
    204
    336
    media_image34.png
    Greyscale

	a rotor shaft coupled to the rotor (3420) and defining a rotational axis about which the rotor (3420) is configured to rotate (¶ [0223] teaches “a carrier, as used here in the context of electric machines, may comprise a stator or a rotor”; ¶ [0231] teaches 
	a first axially-extending air gap defined between a first of the disc-shaped stators (3430) and the rotor (3420) (¶ [0541] lines 6-7 teaches “the airgap between the rotor 3420 and each stator 3430”);
and a second axially-extending air gap defined between a second of the disc-shaped stators (3430) and the rotor (3420) (¶ [0541] lines 6-7 teaches “the airgap between the rotor 3420 and each stator 3430”).
However, Klassen fails to teach a plurality of slots of greater than or equal to about 12 to less than or equal to about 96, wherein the winding pitch span of each of the plurality of distributed electrically conductive windings is the same, and wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially eliminated and spatial harmonics for orders of greater than the first order harmonic frequency are reduced in the axial flux motor.
Kirschbaum teaches a plurality of slots of greater than or equal to about 12 to less than or equal to about 96 (Col. 3 lines 31-33; Fig. 4 exhibits 48 slots),

    PNG
    media_image24.png
    65
    379
    media_image24.png
    Greyscale

wherein the winding pitch span of each of the plurality of distributed electrically conductive windings is the same (Col. 3 lines 44-48 teach “each of the pole windings ideally wound [sic: would] have to have a pole span of 6.857 slots. In actuality, the span would have to be either 6 slots or 7 slots. Fig. 4 utilizes a seven slot span for the central pair of poles in each coil group and a six slot span for the flanking pair of poles.” This 

    PNG
    media_image18.png
    192
    770
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    309
    1481
    media_image19.png
    Greyscale

	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date, to combine the axial flux motor taught by Klassen with the winding span, slot stager, and plurality of poles taught by Kirschbaum. 
Doing so would result in a distribution factor close to a perfectly sinusoidal distribution leading to smoother operation of the machine (Col. 4 lines 47-53 “close to being ideally distributed”, Fig. 5 exhibits the magnetomotive force distribution 50 compared to the eight-pole fundamental 52).

    PNG
    media_image20.png
    124
    371
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    387
    658
    media_image21.png
    Greyscale

	Klassen in view of Kirschbaum fails to teach wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially eliminated and spatial harmonics for orders of greater than the first order harmonic frequency are reduced in the axial flux motor.
However, Dajaku teaches wherein spatial harmonics for orders of less than or equal to a first order harmonic frequency are substantially eliminated and spatial harmonics for orders of greater than the first order harmonic frequency are reduced in the axial flux motor. (¶ [0119] teaches “windings per notch and the stator with different tooth widths, the success arises that the first to the fourth sub-harmonic components -C1, +B1) per notch, which result in reduced or eliminated harmonics).

    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    652
    1146
    media_image11.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the axial flux motor, as taught by Klassen in view of Kirschbaum with the number of electrically conductive windings per slot which eliminate a first to fourth order harmonic frequencies as taught by Dajaku. Doing so would reduce the losses caused by harmonic components not used in the operating wave of the electrical machine (Dajaku ¶ [0119] lines 7-10).

    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale

Regarding Claim 18, Klassen in view of Kirschbaum and Dajaku teaches the axial flux motor of claim 17 (see claim 17 above), wherein spatial harmonics for orders of less than or equal to the first order harmonic frequency are eliminated in the axial flux motor and spatial harmonics for orders of greater than the first order harmonic frequency are reduced by greater than or equal to about 50% (Dajaku ¶ [0119] teaches “windings per notch and the stator with different tooth widths, the success arises that the first to the fourth sub-harmonic components have practically disappeared”; Fig. 2a exhibits two windings (ex: -C1, +B1) per notch, which result in reduced or eliminated harmonics).

    PNG
    media_image10.png
    182
    339
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    652
    1146
    media_image11.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Kirschbaum and Dajaku as applied to claims 17 and 18 above, and further in view of Ryuuichirou.
Regarding Claim 19, Klassen in view of Kirschbaum and Dajaku with extrinsic evidence of Ryuuichirou teaches the axial flux motor of claim 17 (see claim 17 above), wherein the plurality of magnetic poles is 8 (Kirschbaum Col. 3 lines 31-33 teaches “eight-pole operation”), a pitch of the plurality of magnetic poles is about 6 degrees (it is inherent in Kirschbaum that the pitch is ~6 degrees, as claimed, because (i) extrinsic evidence-- Ryuuichirou Pg. 22 line 912-- teaches “pole pitch is the value 9 obtained by 

    PNG
    media_image25.png
    247
    715
    media_image25.png
    Greyscale

the plurality of slots is 48 (Kirschbaum Col. 3 lines 31-33 teaches “a 48 slot stator”),

    PNG
    media_image24.png
    65
    379
    media_image24.png
    Greyscale

there are two layers of electrically conductive windings (-C1, +B1) per slot (notch 3) (Dajaku ¶ [0102] lines 1-2 teaches “a two-layered three-phase winding”), a number of electrically conductive windings (-C1, +B1) per slot (3) is 2 (Dajaku Fig. 1a exhibits two electrically conductive windings, ex: -C1, +B1, per notch 3).

    PNG
    media_image26.png
    60
    335
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    447
    426
    media_image27.png
    Greyscale

and a slot stager is 1 (Kirschbaum Col. 2 lines 55-57 teaches “each end or flanking coil of each coil group overlaps one of the end or flanking coils of the other coil group”).

    PNG
    media_image22.png
    96
    758
    media_image22.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834